97 F.3d 1462
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.HOME ELECTRONICS ENTERTAINMENT, Defendant,andPeter C. Macfarlane, a/k/a Richard w. Parker, Claimant-Appellant.
No. 95-35305.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 23, 1996.*Decided Sept. 25, 1996.

Before:  FLETCHER, BRUNETTI, and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Peter C. Macfarlane, a federal prisoner in New York, appeals pro se the district court's order granting plaintiff's motion to transport Macfarlane to Oregon for an oral deposition.  The district court's order is not a final, appealable order pursuant to 28 U.S.C. § 1291,  see Bank of America v. Feldman (In re National Mortgage Equity Corp. Mortgage Pool Certificates Litig.), 821 F.2d 1422, 1423 (9th Cir.1987), nor is it appealable pursuant to 28 U.S.C. § 1292(b),  see City of Las Vegas v. Foley, 747 F.2d 1294, 1297 (9th Cir.1984).  Macfarlane has also failed to establish that this court has jurisdiction under the collateral order doctrine, which is generally not applied to pretrial discovery orders.   See Bank of America, 821 F.2d at 1424-25.   Accordingly, we dismiss this appeal for lack of jurisdiction.  See id. at 1423-25;   City of Las Vegas, 747 F.2d at 1297.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3